EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Gerald L. DePardo on Wednesday, 12 January 2022.

Claims 1, 8 and 12 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.

Claim 1 (amended in part) “… wherein the antegrade introducer is configured to engage with the antegrade cannula and, when engaged and moved, is configured to insert the antegrade cannula into the fluid channel from within the retrograde cannula through the intermediate opening wherein the retrograde introducer has a receiving opening, and wherein the receiving opening is configured to receive the antegrade introducer and antegrade cannula.” 


Claim 12 (amended in part) “A method of operating a bi-directional fluid injection system, the bi-directional fluid injection system comprising a retrograde introducer, a retrograde cannula defining an inlet opening, intermediate opening and outlet opening, an antegrade introducer and an antegrade cannula, wherein the retrograde introducer has a receiving opening, and wherein the receiving opening is configured to receive the antegrade introducer and antegrade cannula, the method comprising the steps of: inserting the retrograde introducer while engaged with the retrograde cannula into a fluid channel…”

Allowable Claims
Claims 1-7 and 9-17 are allowed. 
Reasons for Allowance
Applicant’s arguments filed 20 December 2021 regarding Al-Jazaeri; Ayman H. (US 20190054230 A1) and Haldis; Thomas et al. (US 20180289926 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance. 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Ruiz; Carlos E. (US 6261273 B1) discloses a medical device configured to be placed in a branched vessel (col. 2, lines 5-10; col. 3, lines 30-40, apparatus 10); including a retrograde cannula (Figs. 1, 2, main tubular member 11); having an 
However, Ruiz lacks a retrograde introducer having a receiving opening. Instead, Ruiz relies on the stiffness of the retrograde cannula to deliver it through a vessel towards a target site (col. 3, lines 60-65, Endface 20 of distal opening 17 is preferably rounded to permit main tubular member 11 to be maneuvered through vessels … Main tubular member 11 preferably comprises … polyethylene, polyvinylchloride or polyurethane … ring 21 formed of a layer of radio-opaque marker material; col. 5, lines 20-25, As shown in FIG. 6A, main tubular member 41 is positioned in trunk T of vessel V so that distal end 43 extends into branch B1 and lateral openings 47 are aligned with branches B2 and B3). 

Davidson, Charles J. et al. (US 20040133268 A1) discloses a stent apparatus and method for treating lesions at or near a bifurcation point in bifurcated vessels (¶ [0009], [0046] bifurcating double-stent apparatus 10), comprising a retrograde cannula having an intermediate opening (¶ [0047], main stent 12 contains at least one generally circular side opening 16) an antegrade cannula (¶ [0046], cylindrical branch stent 15); and introducers (¶ [0048], main guidewire 20; ¶ [0052], branch guidewire 36). 
However, Davidson lacks a retrograde introducer having a receiving opening, and at most describes guidewires (Figs. 7-9, main guidewire 20 and branch guidewire 36; ¶ [0069] FIGS. 13A-13H … a pair of guidewires GW1 and GW2). 

Vardi, Gil M. et al. (US 20010003161 A1) discloses a dual lumen catheter system for deploying a primary stent in a primary vessel and a branch stent in a branch vessel (¶ [0008], [0028] catheter system 10); including a retrograde cannula having an intermediate opening (¶ [0029], side hole 27 of primary stent 25); and an antegrade cannula (¶ [0030], optional branch stent 40); and retrograde and antegrade introducers (¶ [0029], dual lumen catheter 12; ¶ [0030] second catheter 20). 
However, Vardi lacks a retrograde introducer having a receiving opening, and instead shows that both dual lumen catheter 12 and second catheter 20 are constructed as tubes that lack receiving openings for an antegrade introducer (Figs. 5-7). 

von Oepen; Randolf et al. (US 20070293846 A1) discloses an introducer having a receiving opening (¶ [0034], As shown in FIG. 2A, the first lumen portion 100 includes a first lumen discontinuity 112 in first lumen portion 100 and a second lumen discontinuity 212 in second lumen portion 200). However, von Oepen is not configured to, or capable of delivering an antegrade cannula and a retrograde cannula having an intermediate opening. At most, von Oepen delivers guidewires through a lumen (¶ [0037], Since first guidewire 114 and second guidewire 214 occupy different planes within vessel 300, the chance of second guidewire 214 finding the same false lumen as first guidewire 114 is substantially reduced). 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781